DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 3 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record to the instantly claimed steel sheet are Oh et al. (KR 101696121, using family document US 20190003029 for the translation); original of record in the IDS dated May 27, 2021, hereinafter Oh, and Kim et al. (US 2015/0376679 A1), hereinafter Kim.  
Oh teaches an aluminum-iron alloy coated steel sheet for hot forming ([0010]), wherein the alloy coating layer includes an Al-Fe alloy layer I formed on the base steel sheet with an Al content within a range of 5-30 wt% (alloyed layer I), an Al-Fe alloy layer III formed on the Al-Fe alloy layer I with an Al content in a range of 40-70 wt% (alloyed layer III) , and an Al-Fe alloy layer II formed in the Al-Fe alloy layer III with an Al content in a range of 20-50 wt.% (alloyed layer II) ([0012]-[0014]), a composition that overlaps that claimed by applicant ([0011]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)) that can hot press formed to form a hot press formed member ([0020]).  Oh does not teach or suggest, FeAl(Si) alloy phases including Al: 20-50 wt% and Si: 5-20 wt%, are dispersed and distributed in the alloyed layer (II), nor a number density of FeAl(Si) alloy phases having a circle equivalent diameter of 5 microns or less is 103 pieces/mm3 or more. Furthermore, the processing of Oh compared to applicant fails to render these properties as obvious over the prior art of Oh.
Kim teaches a hot press formed article with a composition overlaps that claimed by applicant ([0010];  in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)) with a plating layer from hot dip aluminum of two layers (soft diffusion and hard alloy layer) with a tau layer 3 pieces/mm3 or more. Furthermore, the processing of Kim compared to applicant fails to render these properties as obvious over the prior art of Kim.
Neither Kim nor Oh teach or suggest the specific weight percentages of the alloy phase in alloyed layer II, nor the number density of those phases having a circle-equivalent diameter of 5 microns or less is 103 pieces/mm3 or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784